DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Hobbel [US 2010/0238785] in view of Fisher [US 2011/0080938].
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As claim 1, Hobbel discloses a method comprising obtaining near end crosstalk (NEXT), caused by one or more disturber loops, at a transmit side of the disturber loops of a DSL system, wherein the obtained near end crosstalk is obtained from each of one [para 0034 discloses A pitot signal is applied to the disturber twisted pair Fig 1, step 102, The NEXT resulting from the applied pilot signal is measured Fig 1, step 104. The measured NEXT is used with the pilot signal to determine the coupling characteristics between the disturber and victim twisted pairs Fig 1, step 106]; using the determined NEXT to generate a NEXT cancellation signal [para 0034 and Fig 1 shows an example process 100 for reducing crosstalk. A pilot signal is applied to the disturber twisted pair Fig 1, step 102. The NEXT resulting from the applied pilot signal is measured Fig 1, step 104. The measured NEXT is used with the pilot signal to determine the coupling characteristics between the disturber and victim twisted pairs Fig 1, step 106. The coupling characteristics are used to estimate FEXT in the victim twisted pair Fig 1, step 108, where the FEXT crosstalk is derived according to a crosstalk model as a function of the coupling characteristics between the disturber and victim twisted pairs. A crosstalk reduction signal is determined using the measured NEXT and the derived FEXT crosstalk function Fig 1, step 110]; and applying a precoded distortion to an outgoing data signal of each victim loop based on the NEXT cancellation signal to reduce NEXT and far end cross talk (FEXT) introduced into the respective victim loops [para 0043 discloses in one implementation, the crosstalk reduction signal is generated and applied to the victim twisted pair. The crosstalk reduction signal is generated including applying the observed (or sensed) pilot signal injected in the disturber and applying it the derived FEXT function, resulting in an estimated FEXT resulting from the pilot signal. The result is inverted and applied to the victim twisted pair such that through destructive incident wave superposition, the crosstalk energy in the victim twisted pair can he reduced or cancelled. Additionally, the applied reduction signal also reduces the NEXT in the victim twisted pair]. Hobbel does not disclose the cancellation signal is a cancellation vector. However, Fisher in a related art does disclose the cancellation signal is a cancellation vector (para 0039 discloses The VRG-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements]; applying the precoded distortion based on the NEXT cancellation vector comprises dividing data of the outgoing data stream into bits and allocating the bits to modulate an assigned subcarrier of a Discrete Multi-Tone ("DMT”) signal [para 0026 discloses DMT modems divide the available bandwidth into many sub-carriers that are synchronized and independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber. DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) 3nd assign particular sub-carriers to either downstream (that is, from network/CO to subscriber/user) or upstream (from subscriber/user to network/CO) directions, para 0039 discloses The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements]; mapping each of the subcarriers of the DMT signal to a single constellation point  [Par 0031 discloses Using the "crosstalk topography" or mapping determined during training and the like (which typically is viewed or considered as a matrix representing the various interactive/cross talking relationships between DSL lines), transmit pre-compensation (for example, precoding) can be used in the downstream direction (from DSLAM to customer site)]; precoding the consignation points using the NEXT cancellation vector [Par 0031 discloses Using the "crosstalk topography" or mapping determined during training and the like (which typically is viewed or considered as a matrix representing the various interactive/cross talking relationships between DSL lines), transmit pre-compensation (for example, precoding) can be used in the downstream direction (from DSLAM to customer site).", para [0039] discloses The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements.]; and using the pre-coded constellation points to modulate each subcarrier of the DMT signal (para [0026] discloses DMT modems divide the available bandwidth into many sub-carriers that are synchronized and independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber. DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) and assign particular sub-carriers to either downstream (that is, from network/GO to subscriber/user) or upstream (from subscriber/user to network/CO) directions.", para [0039] discloses The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements.].

As claim 3, Fisher discloses the NEXT cancellation vector is generated for each DMT symbol based on the constellation point of each transmitter of a vectoring group and NEXT multiple input multiple output f MIMO") channel matrix coefficients that describe the NEXT MIMO coupling, on a per subcarrier basis, between each member of the vectoring group (para [0026] '‘DMT modems divide the available bandwidth into many sub-carriers that are synchronized and independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber. DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) and assign particular sub-carriers to either downstream (that is, from network/CO to subscriber/user) or upstream (from subscriber/user to network/CO) directions.", para [0031] discloses In the upstream direction (from customer site to DSLAM), Mimeo (multiple-input-multiple-output) spatial filtering is used at the DSLAM to cancel upstream FEXT at the upstream receive side. Identification and tracking of the FEXT filter cancellation coefficients may be performed using the LMS (Least Mean Squares) adaptive algorithm or other Least-Squares type methods, as is well known to those skilled in the art.”).
As claim 4, Fisher discloses generating the NEXT cancellation vector comprises transforming the determined NEXT into constituent subcarriers (para [0026] discloses DMT modems divide the available bandwidth Into many sub-carriers that are synchronized and independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber. DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) and assign particular sub-earners to either downstream (that is, from network/CO to subscriber/user) or upstream {from subscriber/user to network/CO) directions., para [0039] discloses The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-banc's for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements.}; and Hobbel discloses correlating a signal transmitted by a disturber loop on a per subcarrier basis with the determined NEXT to estimate the cancellation vector by programing appropriate coefficients to generate a cancellation signal (para [0034] and FIG. 1 shows an example process 100 for reducing crosstalk. A pilot signal is applied to the disturber twisted pair (step 102). The NEXT resulting from the applied pilot signal is measured (step 104). The measured NEXT is used with the pilot signal to determine the coupling characteristics between the disturber and victim twisted pairs (step 106). The coupling characteristics .are used to estimate FEXT in the victim twisted pair (step 108), where the FEXT crosstalk is derived according to a crosstalk model as a function of the coupling characteristics between the disturber and victim twisted pairs. A crosstalk reduction signal is determined using the measured NEXT and the derived FEXT crosstalk function (step 110); para [0035] discloses FDQ coefficients are usually single-tap complex values par FFT output (also called FFT output tone or subcarrier.) After multiplying each FFT output by its corresponding FDQ coefficient the result contains demodulated and equalized signals that will go through FEC decoder to produce RX data bits. para [0048] discloses In the US direction, a channel matrix may be extracted for each US tone. The channel matrix may be used in a crosstalk cancellation module (or crosstalk canceller) 520 in an FTU-O receiver to cancel or mitigate FEXT].
As claim 5, Fisher discloses further comprising determining the coefficients, wherein determining the coefficient includes detecting and demodulating NEXT measured from victim loops in the vectoring group and to pass NEXT receiver primitives for each subcarrier to a single-ended vectoring control entity “SVCE") (single tone, para [0050] "A VPU 242 processes all of the IFFT/FFT data for a tone set (for example, a single tone, a group of tones, a band or sub-band of tones, etc.) for all of the modems making up the vectored DSL system. The VPU 242 processes this data once per DMT symbol, in a somewhat periodic manner."); and performing, by the SVCE, crosstalk channel estimation between each victim loop and disturber loop, on a per subcarrier basis, for each member of the vectoring group (para [0050] "A VPU 242 processes all of the IFFT/FFT data for a tone set (for example, a single tone, a group of tones, a band or sub-band of tones, etc.) for all of the modems making up the vectored DSL system. The VPU 242 processes this data once per DMT symbol, in a somewhat periodic manner.", para [0026] “DMT systems are typically very robust in the presence of radio frequency interference (RFI) and other types of frequency-selective noise (or interference) or channel dispersion, because each sub-carrier can be independently modulated with an appropriate amount of data and power in order to meet the system requirements and the desired bit error rate,"); and based on the NEXT channel estimation, providing a pre-coder with the NEXT MIMO channel matrix coefficients (para [0026] “DMT modems divide the available bandwidth into many sub-carriers that are synchronized and independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber. DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) and assign particular sub-carriers to either downstream (that is, from network/CO to subscriber/user) or upstream (from subscriber/user to network/CO) directions.”, para [0039] ’“The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements.”).
As claim 6, Hobbel discloses crosstalk channel estimation is performed using primitive provided by each NEXT receiver and received transmit primitives (para [0043] "in one implementation, the crosstalk reduction signal is generated and applied to the victim twisted pair. The crosstalk reduction signal is generated including applying the observed (or sensed) pilot signal injected in the disturber and applying it the derived FEXT function, resulting in an estimated FEXT resulting from the pilot signal. The result is inverted and applied to the victim twisted pair such that through destructive incident wave superposition, the crosstalk energy in the victim twisted pair can be reduced or cancelled. Additionally, the applied reduction signal also reduces the NEXT in the victim twisted pair.”).
As claim 7, Fisher discloses adjusting the NEXT MIMO channel matrix coefficients in response to detected changes in NEXT (para [0031] "In the upstream direction (from customer site to DSLAM), MIMO (multiple-input-multiple-output) spatial filtering is used at the DSLAM to cancel upstream FEXT at the upstream receive side, identification and tracking of the FEXT filter cancellation coefficients may be performed using the LMS (Least Mean Squares) adaptive algorithm or other Least-Squares type methods, as is well known to those skilled in the art.''; para (0041) “However, if the canceller is placed after the FDQs (as shown in FIG. 5B with the canceller 310), the phase correction on FDQ (for the fractional part Tf) will change the relative phase of direct and FEXT channel in the channel matrix requiring the US FEXT canceller coefficient to change. If Tos is larger than one sample, it will cause problem to direct channel at FTU-O receiver if the DMT symbol frame boundary are not corrected, if the DMT symbol frame boundary is corrected, the direct channel will have the corrected frame boundary but the FEXT experienced by other lines will have the uncorrected frame boundary. Therefore, the canceller coefficients have to be updated to accommodate this change,”).
As claim 12, Hobbel discloses a method comprising receiving, at respective receivers located at a transmit side of one or more victim loops, a measure of near-end crosstalk sourced from one or more disturber loops of a DSL system (para [0034] “ A pilot signal is applied to the disturber twisted pair (step 102). The NEXT resulting from the applied pilot signal is measured [step 104). The measured NEXT is used with the pilot signal to determine the coupling characteristics between the disturber and victim twisted pairs (step 106).”); estimating a cancellation signal based on the correlation (para [0034] “FIG. 1 shows an example process 100 for reducing crosstalk. A pilot signal is applied to the disturber twisted pair (step 102). The NEXT resulting from the applied pilot signal is measured (step 104). The measured NEXT is used with the pilot signal to determine the coupling characteristics between the disturber and victim twisted pairs (step 108). The coupling characteristics are used to estimate FEXT in the victim twisted pair (step 108), where the FEXT crosstalk is derived according to a crosstalk model as a function of the coupling characteristics between the disturber and victim twisted pairs. A crosstalk reduction signal is determined using the measured NEXT and the derived FEXT crosstalk function (step 110)."); and using the cancellation signal to generate a respective cancellation signal to be added to each victim loop, where the cancellation signal for a particular victim loop destructively interferes with the near-end crosstalk of that victim loop (para [0043] “in one implementation, the crosstalk reduction signal is generated and applied to the victim twisted pair. The crosstalk reduction signal is generated including applying the observed (or sensed) pilot signal injected in the disturber and applying it the derived FEXT function, resulting in an estimated FEXT resulting from the pilot signal. The result is inverted and applied to the victim twisted pair such that through destructive incident wave superposition, the crosstalk energy in me victim twisted pair can be reduced or cancelled.”). Hobbel does not disclose wherein the cancellation signal (para [0033] “The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements."); and demodulating the received measure of near-end crosstalk into constituent subcarriers {para [0026] "DMT modems divide the available bandwidth into many sub-carriers that are synchronized and independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber; DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) and assign particular sub-carriers to either downstream (that is, from network/CO to subscriber/user) or upstream (from subscriber/user to network/CO) directions.", para [0038] "The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements.”); correlating transmissions signals of the one or more disturber loops, on a per subcarrier basis, with components of the received measure of near-end crosstalk (para [0026] “DMT modems divide the available bandwidth into many sub-carriers that are synchronized and independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber. DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) and assign particular sub-carriers to either downstream (that is, from network/CQ to subscriber/user} or upstream (from subscriber/user to network/CO) directions.”, para [0039] 'The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors {VPCs) 124, as defined by system requirements,'') and mapping each victim loop signal to a corresponding constellation point  [Par 0031 discloses Using the "crosstalk topography" or mapping determined during training and the like (which typically is viewed or considered as a matrix representing the various interactive/cross talking relationships between DSL lines), transmit pre-compensation (for example, precoding) can be used in the downstream direction (from DSLAM to customer site)]; precoding the consignation points using the NEXT cancellation vector [Par 0031 discloses Using the "crosstalk topography" or mapping determined during training and the like (which typically is viewed or considered as a matrix representing the various interactive/cross talking relationships between DSL lines), transmit pre-compensation (for example, precoding) can be used in the downstream direction (from DSLAM to customer site).", para [0039] discloses The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements.]; and using pre-coding the constellation points to modulate each victim loop signal (para [0026] discloses DMT modems divide the available bandwidth into many sub-carriers that are synchronized and independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber. DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) and assign particular sub-carriers to either downstream (that is, from network/GO to subscriber/user) or upstream (from subscriber/user to network/CO) directions.", para [0039] discloses The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a cancellation vector and subcarriers, as disclosed by Fisher into the teaching of Hobbel.  The motivation would have been to allow the crosstalk to be reduced and provide cancellation vectors for independent sub-carriers (see Fisher, para [0026], [0030]).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being obvious over Fisher in view of Hobbel.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As claim 8, Fisher discloses a single-ended vectoring system (single tone, para [0050] "A VPU 242 processes all of the IFFT/FFT data for a tone set (for example, a single tone, a group of tones, a band or sub-band of tones, etc.) for all of the modems malting up the vectored DSL system. The VPU 242 processes this data once per DMT symbol, in a somewhat periodic manner,") comprising a single-ended vectoring control entity (“SVCE") that receives NEXT components from the NEXT receivers and uses the NEXT components to generate NEXT multiple input multiple output ("MIMO") channel matrix coefficients (para [0050] "A VPU 242 processes all of the IFFT/FFT data for a tone set (for example, a single tone, a group of tones, a band or sub-band of tones, etc.) for all of the modems making up the vectored DSL system. The VPU 2.42 processes this data once per DMT symbol, in a somewhat periodic manner.'', para [0026] "DMT systems are typically very robust in the presence of radio frequency interference (RF!) and other types of frequency-selective noise (or interference) or channel dispersion, because each sub-carrier can be independently modulated with an appropriate amount of data and power in order to meet the system requirements and the desired bit error rate.", para [0031] "In the upstream direction (from customer site to DSLAM), MIMO (multiple-input-multiple-output) spatial filtering is used at the DSLAM to
cancel upstream FEXT at the upstream receive side. Identification and tracking of the FEXT filter cancellation coefficients may be performed using the LMS (Least Mean Squares) adaptive algorithm or other Least-Squares type methods, as is well known to those skilled in the art."); and a pre-coder that receives an encoded data stream for transmission and uses the received MIMO channel matrix coefficients received from the SVCE to modulate each subcarrier of the Discrete Multi-Tone (“DMT'’) signal with a NEXT cancellation signal for each victim loop of the plurality of victim loops that reduces both NEXT and far end cross talk (FEXT) (para [0026] "DMT modems divide the available bandwidth into many sub-carriers that are synchronized arid independently modulated with digital QAM data to form an aggregate communication channel between the network and subscriber, DMT-based DSL systems typically use Frequency Division Multiplexing (FDM) and assign particular sub-carriers to either downstream (that is, from network/CO to subscriber/user) or upstream (from subscriber/user to network/CO) directions.”, para [0038] “The VRC-Vs 122 on vectoring module 120 subdivide the modem vectoring data stream into sub-bands for subsequent crosstalk cancellation in one or more vector processors (VPCs) 124, as defined by system requirements."). Fisher does not disclose comprising a plurality of near end cross talk ("NEXT") receivers that receive signals from a corresponding plurality of victim loops of a DSL system, wherein the NEXT receiver are collocated with the transmitters of one or more disturber loops of the DSL system. However, Hobbel in a related art does disclose a plurality of near end cross talk ("NEXT") receivers that receive signals from a corresponding plurality of victim loops of a DSL system, wherein the NEXT receiver are (para [0034] "FIG. 1 shows an example process 100 for reducing crosstalk. A pilot signal is applied to the disturber twisted pair (step 102). The NEXT resulting from the applied pilot signal is measured (step 104). The measured NEXT is used with the pilot signal to determine the coupling characteristics between the disturber and victim twisted pairs (step 106). The coupling characteristics are used to estimate FEXT in the victim twisted pair (step 108), where the FEXT crosstalk is derived according to a crosstalk mode! as a function of the coupling characteristics between the disturber and victim twisted pairs. A crosstalk reduction signal is determined using the measured NEXT and the derived FEXT crosstalk function (step 110).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the method, as disclosed by Fisher, to include NEXT receivers, as disclosed by Hobbel, because it allows the system to calculate the crosstalk value and produce cancellation vector.
As claim 9, Fisher discloses wherein the SVCE generates NEXT MIMO channel matrix coefficients (single tone, para [0050] "A VPU 242 processes ail of the IFFT/FFT data for a tone set (for example, a single tone, a group of tones, a band or sub-band of tones, etc.) for all of the modems making up the vectored DSL system. The VPU 242 processes this data once per DMT symbol, in a periodic manner.") and Hobbel discloses based on crosstalk channel estimation performed using the NEXT receiver primitives received from the NEXT receivers (para [0043] "in one implementation, the crosstalk reduction signal is generated and applied to the victim twisted pair. The crosstalk reduction signal is generated including applying the observed (or sensed) pilot signal injected in the disturber and applying it the derived FEXT function, resulting in an estimated FEXT resulting from the pilot signal. The result is inverted and applied to the victim twisted pair such that through destructive incident wave superposition, the crosstalk energy in the victim twisted pair can be reduced or cancelled. Additionally, the applied reduction signal also reduces the NEXT in the victim twisted pair."). 
As claim 10, Fisher discloses further comprising: a plurality of symbol encoders that divide an input framed serial data stream into bits and allocates the bites to modulate an assigned subcarrier of the DMT signal, wherein each subcarrier is mapped to a signal constellation point, wherein each signal constellation point is pre-coded by the pre-coder with the NEXT cancellation signal (para [0061] "FIG. 6 shows a generic modem port for a commonly available DSLAM side VDSL modem device 800 that has been modified to support vectored communication using one or more embodiments of the present invention. The upstream FFT 802 outputs and the downstream IFFT 804 inputs are intercepted by a vector packet encoder/decoder 806 (or "vectoring data extractor") and sent to a vector processor 808 via interface 807 to allow vectoring of the data stream among all modems in the vectoring group", para [0031] "Using the "crosstalk topography" or mapping determined during training and the like (which typically is viewed or considered as a matrix representing the various interactive/cross talking relationships between DSL lines), transmit pre-compensation (for example, precoding) can be used in the downstream direction (from DSLAM to customer site)."); and a plurality  (para [0050]" A VPU 242 processes all of the IFFT/FFT data for a tone set (for example, a single tone, a group of tones, a band or sub-band of tones, etc.) for all of the modems making up the vectored DSL system; The VPU 242 processes this data once per DMT symbol, in a somewhat periodic manner,").
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbel and Fisher as applied to claim 8 above, and further in view of Nuzman [US 2013/0215951].
As claim 11, Hobbel fails to disclose what Fisher discloses the front end comprises a digital analog converter that converts a modulated transmit signal to an analog signal (para [0080] "In the downstream direction, a plurality of QAM data symbols from a plurality of modems is FEXT pre-compensated by coordinating or "vectoring" communication among all modems on a per-tone basis, followed by subsequent IFFT and digital-to-analog conversion operations on a per-modem basis to transmit She FEXT-compensated signal onto the Telco copper pair. In the upstream direction, a plurality of received FFT samples is FEXT post-compensated by coordinating or "vectoring" communication among all modems on a per-tone basis, followed by subsequent decoding of the QAM data symbols on a per-modem basis."), an analog to digital convertor of received signals for transmission to the NEXT receivers (para [0060] "In the downstream direction, a plurality of QAM data symbols from a plurality of modems is FEXT pre-compensated by coordinating or "vectoring" communication among all modems on a per-tone basis, followed by subsequent IFFT and digital-to-analog conversion operations on a per-modem basis to transmit the FEXT-compensated signal onto the Telco copper pair. In the upstream direction, a plurality of received FFT samples is FEXT post-compensated by coordinating or “vectoring” communication among all modems on a per-tone basis, followed by subsequent decoding of the QAM data symbols on a per-modem basis."). Fisher and Hobbel do not disclose comprising a line driver that amplifies the analog signal; and a wire converter that couples the amplified analog signal to a transmission medium. However, Nuzman in a related art does disclose comprising a line driver that amplifies the analog signals (para [0058] ''Each of the processing devices 1251-125n may communicate with one of the CPEs 1501-150n over communication lines L1-Ln through an associated line driver (LD) 1301-130n.", para (0058) "The IDs 1301-130n then convert the digital signal to analog form, amplify it, and transmit the analog signal over the communication lines L1-Ln, respectively, to the CPEs 15Q1-150n, respectively.”); and a wire converter that couples the amplified analog signal to a transmission medium (communication lines, para [0058] "Each of the processing devices 1251-125n may communicate with one of the CPEs 1501-150n over communication lines Li-Ln through an associated line driver (LD) 1301-130n. The communication lines Li-Ln may be twisted line pairs that carry electromagnetic, signals. As should be understood, the communications are not limited to twisted line pairs. The system 100 may communicate using G.hn signals, VDSL signals, and Ethernet signals, for example. Each pair of processing devices 1251-125n and associated LDs 1301-130n may transmit and receive data, and therefore, may be referred to as transceivers.").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the badge, as disclosed by Fisher and Hobbel, so as to include a line driver and wire converter, as disclosed by Nuzman, because it allows the system to convert analog signals to digital and vice versa for calculation of cancellation vector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414